Exhibit 10.27






scansourcelogo82818a03.jpg [scansourcelogo82818a03.jpg]


THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO S.C. CODE ANN. § 15-48-10,
et seq., THE SOUTH CAROLINA UNIFORM ARBITRATION ACT




January 11, 2018
Matthew Dean
9810 Riverway Run
Powell, OH 43065




Dear Matt:


On behalf of ScanSource, Inc. (or the “Company”), I am pleased to confirm our
offer of employment to you for the position of Vice President and General
Counsel. I believe you will find it to be both challenging and rewarding and we
look forward to having you as an important member of our ScanSource team.
Please be at the Reception Lobby at 9:00 a.m. on your first day and ask for John
Harvey, WW Vice-President of Human Resources. We have previously sent you a
Welcome Packet from our Human Resources Team. The packet provides general
information on the benefit programs offered by ScanSource. Your benefits will be
explained in more detail during New Hire Orientation on the date indicated above
(where we will also provide a hard copy of the Welcome Packet).
The remainder of this offer letter (the “Letter”) states additional terms and
conditions that apply with respect to your employment.
1.Certain Employment Terms. You will assume your role as Vice President and
General Counsel of the Company on January 12, 2018. The date your employment
with the Company commences is your “Hire Date.” Your position is a full-time
position and you will be expected to devote your full business time and
attention to the performance of your duties and responsibilities in the position
described above. You will report to Mike Baur, Chief Executive Officer. Your
employment will be for no set duration. You will be an at-will employee, which
means that either the Company or you may terminate the employment relationship
at any time, for any reason or no reason, with or without cause. Although your
position will require travel, your principal place of employment will be at the
Company’s headquarters in Greenville, South Carolina, and you will be expected
to reside in the Greenville, South Carolina area.
2.Base Salary. Your annual base salary for this exempt position will be
$340,000, paid in accordance with the Company’s payroll practices (every two
weeks by direct deposit) pro-rated for any partial year, and less applicable
taxes and withholdings. Your salary will be subject to periodic review by the
Company.


3.Bonuses. You will be eligible to participate in the Company’s variable cash
compensation incentive program (the “Bonus Plan”). Your target annual bonus
opportunity for fiscal 2018 will be equal to 50% of base salary, subject to a
maximum annual bonus opportunity not to exceed 100% of your base salary.
Thereafter, any target and maximum variable cash incentive opportunities will be
subject to periodic review by Company. Bonuses, if any, will be prorated for any
partial years, based on actual performance. Payment occurs annually for fiscal
year after filing of Company’s Form 10-K, subject to your continued employment.
The performance measures and goals applicable to your annual bonus opportunity
(for any year) will be established by the Company, and the Company will have the
discretion to determine if, and the extent to which, any such measures and goals
have been met and the bonus has been earned. Any bonus payment made to you under
the Bonus Plan will be paid to you in accordance with Treasury Reg. Section
1.409A-1(b)(4) or shall otherwise be made in a manner intended to be exempt
from, or to comply with, Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).


4.New Hire Grant. Upon hire you will receive a one-time grant of 10,000 options
that will vest over 3 years (34%, 33%, 33%). The date of the grant will be in
accordance with the Company’s Equity Grant Policy.







--------------------------------------------------------------------------------

Exhibit 10.27




5.Long-Term Incentive Awards. You will be eligible to participate in and receive
awards under any long-term incentive plan or program of the Company that is in
place from time to time in which other senior executives of the Company
participate. The amount, form and vesting and other terms and conditions of such
awards will be reviewed and established periodically by the Compensation
Committee. The guidelines for your inclusion in the company’s long-term
incentive award program will be for value of $225,000 annually, subject to
Compensation Committee discretion. Your long-term incentive awards shall be of a
type(s) determined by the Compensation Committee (e.g., restricted stock units,
options, performance awards, other equity awards or any combination of the
foregoing) and shall be subject to the terms of the Company’s 2013 Long-Term
Incentive Plan (as it may be amended, and any successor plan thereto, the “Stock
Plan”) and award agreement(s) in form(s) established by the Compensation
Committee.


6.Other Plans and Benefits. The Company provides a comprehensive package of
benefits, including medical and prescription drug coverage, dental coverage,
vision coverage, life insurance, short- and long-term disability insurance and
other offerings. Provided you are and remain an eligible employee as defined
under each of the Company’s health and welfare benefits plan(s), you will be
eligible to participate in such plan(s), subject to the applicable terms of such
plan(s) and the Company’s right to modify or terminate such plans. In addition,
you will be eligible to participate in the Company-sponsored 401(k) savings
plan, subject to the terms of such plan, including its eligibility requirements,
and the Company’s right to modify or terminate such plan. Eligibility
requirements and conditions of enrollment and coverage are subject to change and
are set forth in the applicable plan documents. The Company’s benefit offerings
and other terms and conditions of employment are subject to change or
termination, with or without notice. In the event of differences between any
documents relating to compensation and benefits, the terms of the applicable
plan or other document will control.
    
The Company will arrange for and have direct billed up to 6 months of furnished
temporary housing. The Company will arrange with carrier and pay for packing and
physical move of household goods (up to 2 cars can be shipped). If you are still
in temporary housing when the household goods arrive, the Company will pay for
storage (capped at 9 months of temporary housing) until you move to permanent
housing. The Company will also pay reasonable fees for having goods moved to
permanent housing and unpacked. The Company will also pay for up to $10,000 for
approved incidentals (can include, for example, cost of return trip(s) back
home, car registration, set up of utilities) with timely submission of receipts.


7.Vacation. Beginning July 1, 2018, you will be entitled to no less than 15
vacation days, 5 sick days, and 1 personal day. The Company also offers 8 paid
holidays. For the period January 12 through June 30, 2018, you will be entitled
to 8 vacation days, 2 sick days, and a personal day.
8.Deferred Compensation. You will be eligible to participate in the Company’s
Nonqualified Deferred Compensation Plan, subject to the plan’s terms and
conditions and the Company’s right to modify or terminate such plan. You shall
be eligible to participate by deferring up to 50% of base pay and 100% of
incentive pay, with a match of 30% of deferred amounts being made by the Company
on the first 15% of pay.


9.Severance Benefits; Restrictive Covenants. The Company intends that you shall
be designated to participate in the Company’s Executive Severance Plan (the
“Severance Plan”), which Severance Plan shall include such terms and conditions
as may be established by the Compensation Committee and/or the Board. Subject to
the terms of the Severance Plan, it is currently anticipated that you will be
eligible for severance benefits equal to 1.5 times your three-year average
annual (a) base salary and (b) variable compensation (as defined in the
Severance Plan) upon termination by the Company without cause or by you for good
reason (as such terms are defined in the Severance Plan), or 2.0 times your
three-year average annual base salary and variable compensation in the event of
a non-cause termination by the Company or your termination for good reason
within 12 months after or prior to and otherwise in contemplation of a change in
control (as defined in the Severance Plan). Without limiting the effect of the
foregoing, the treatment of any equity awards upon such a qualifying termination
will be subject to the terms of the Stock Plan and related award agreements. In
addition, you will be subject to certain non-competition, non-solicitation,
confidentiality and other restrictive covenants (collectively, the “Restrictive
Covenants”), as provided in the Severance Plan or other applicable plan or
arrangement (with such Restrictive Covenants to apply during employment and for
such period(s) following termination of employment as may be provided in the
Severance Plan or other applicable plan or arrangement), and your entitlement to
benefits under the Severance Plan and this Letter shall be subject to your
compliance with such Restrictive Covenants. Notwithstanding the foregoing, (i)
nothing in this Letter or other agreement prohibits you from reporting possible
violations of law or regulation to any federal, state or local governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress and any agency Inspector
General (the “Government Agencies”), or communicating with Government Agencies
or otherwise participating in any investigation or proceeding that may be
conducted by Government Agencies, including providing documents or other
information, (ii) you do not need the prior authorization of the Company to take
any action described in (i), and you are not required to notify the Company that
you have taken any action described in (i); and (iii) this Letter does not limit
your right to receive an award for providing information relating to a possible
securities law violation to the Securities and Exchange Commission. Further,
notwithstanding the foregoing, you will not be held criminally or





--------------------------------------------------------------------------------

Exhibit 10.27




civilly liable under any federal, state or local trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation or law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.


10.Business Travel; Reimbursements. You may be expected to travel in connection
with your employment. The Company will reimburse you for reasonable business
expenses incurred in connection with your employment, upon presentation of
documentation in accordance with the Company’s applicable expense reimbursement
policies. All expenses eligible for reimbursements in connection with your
employment with the Company must be incurred by you during the term of your
employment or service to the Company. The amount of reimbursable expenses
incurred in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. In no event shall any reimbursement be
paid after the last day of your taxable year following the taxable year during
which the expense was incurred. No right to reimbursement is subject to
liquidation or exchange for other benefits.


11.Withholding and Taxes. All amounts payable or that become payable under this
Letter will be subject to any deductions and withholdings previously authorized
by you or required by law. You will be responsible for any and all taxes
resulting from the benefits provided under this Letter. The Company makes no
undertakings regarding, and has no obligation to achieve, any certain tax
results for you related to the benefits provided herein.


12.Waiver and Release. You acknowledge and agree that the Company may at any
time require, as a condition to receipt of certain benefits payable under this
Letter or other plan, agreement or arrangement, that you (or a representative of
your estate) execute a waiver and release in form satisfactory to the Company
discharging the Company and its subsidiaries, and their respective affiliates,
and its and their officers, directors, managers, employees, agents and
representatives and the heirs, predecessors, successors and assigns of all of
the foregoing, from any and all claims, actions or other liability arising out
of or in any way related to your employment, or the ending of your employment
with the Company or the benefits thereunder, including, without limitation, any
claims under this Letter or other related instruments.


13.Amendment and Termination; Entire Agreement; Consideration. This Letter may
be amended or terminated by a written agreement between you and the Company.
This Letter contains the entire agreement of you and the Company related to the
subject matter hereof and supersedes all prior verbal or written discussion,
agreements and understandings with respect to such subject matter, and you and
the Company have made no agreements, representations or warranties related to
the subject matter of this Letter that are not set forth herein. Your entering
into this Letter does not violate any other agreements or obligations. As a
condition to the effectiveness of this Letter, you will be required to sign a
mutual agreement to arbitrate claims in form acceptable to the Company. You
further acknowledge that you are receiving valuable consideration in exchange
for agreeing to the terms of this Letter.


14.Compliance with Code Section 409A; Recoupment, Ownership and Other Policies
or Agreements. You and the Company agree that you both will cooperate in good
faith so that no compensation paid to you by the Company under this Letter will
violate Code Section 409A and the regulations promulgated thereunder. In case
any one or more provisions of this Letter fail to comply with the provisions of
Code Section 409A, the remaining provisions of this Letter shall remain in
effect, and this Letter shall be administered and applied as if the
non-complying provisions were not part of this Letter. The parties in that event
shall endeavor to agree upon a reasonable substitute for the non-complying
provisions, to the extent that a substituted provision would not cause this
Letter to fail to comply with Code Section 409A, and, upon so agreeing, shall
incorporate such substituted provisions into this Letter. A termination of your
employment hereunder shall not be deemed to have occurred for purposes of any
provision of this Letter providing for the payment of any amount or benefit
constituting “deferred compensation” under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Letter, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” In the event
that any payment or benefit made hereunder or under any compensation plan,
program or arrangement of the Company would constitute payments or benefits
pursuant to a non-qualified deferred compensation plan within the meaning of
Code Section 409A and, at the time of your “separation from service” you are a
“specified employee” within the meaning of Code Section 409A, then any such
payments or benefits that are provided to you on account of your “separation
from service” shall be delayed until the six-month anniversary of the date of
your “separation from service” (such six month anniversary being the “Specified
Employee Payment Date”). The aggregate amount of any payments that would
otherwise have been made during such six-month period shall be paid in a lump
sum on the Specified Employee Payment Date with interest and, thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule. If you die before the Specified Employee Payment Date, any delayed
payments shall





--------------------------------------------------------------------------------

Exhibit 10.27




be paid to your estate in a lump sum within 30 days of your death. Each payment
made under this Letter shall be designated as a “separate payment” within the
meaning of Code Section 409A. You acknowledge and agree that in the event that
this Letter or any benefit described herein shall be deemed not to comply with
Code Section 409A, then neither the Company, the Board, the Compensation
Committee of the Board nor its or their designees or agents shall be liable to
you or other persons for actions, decisions or determinations made in good
faith. Further, as a condition to entering into this Letter, you agree that you
will abide by all provisions of any compensation recovery (“clawback”) policy,
stock ownership guidelines, equity retention policy and/or other similar
policies maintained by the Company, each as in effect from time to time and to
the extent applicable to you from time to time. In addition, you will be subject
to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply at any time to you under applicable law.


15.Compensation and Benefit Plans Control. The Company’s benefit offerings and
other terms and conditions of employment are subject to change or termination,
with or without notice. In the event of differences between any documents
relating to compensation and benefits, the terms of the applicable plan or other
document will control.


16.Governing Law; Successors and Assigns. This Letter will be governed by and
construed in accordance with the laws of the State of South Carolina, without
regard to the principles of conflict of laws, and in accordance with applicable
U.S. federal law. The provisions, obligations and rights of this Letter will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


17.Additional Terms. This offer of employment is made in reliance on your
representation that there exists no conflict of interest or contractual or
statutory obligation that would prevent you from becoming employed with the
Company and performing duties as described in this Letter. You represent that
you are legally eligible to work in the United States and you understand that a
condition of your employment is that you furnish acceptable proof of such
eligibility to the Company. You agree that you will not use trade secret or
confidential information of any previous employer on behalf of the Company. You
further represent that you will adhere to ethical business practices in
performing your duties and there is no third party that has a financial interest
or will receive monetary benefit from the performance of your duties.


If the terms of this Letter are acceptable to you, please sign below and return
it to the Company’s Vice President Worldwide - Human Resources, at your earliest
opportunity.
Sincerely,
Mike Baur
Chief Executive Officer
******************************************************************************************************
I acknowledge receipt and acceptance of the offer of employment in this Letter.
By my signature below, I accept all terms and conditions set forth above. In
addition, I acknowledge and agree that, I will be employed on an at-will basis
and that any change to that status may only be made through an agreement in
writing signed by the Company. In addition, my continued employment is
contingent on the condition that I execute a mutual agreement to arbitrate
claims in form acceptable to the Company, which should be executed in
conjunction with your acceptance of the offer of continued employment as
described in this Letter.
 
 
 
Accepted:
/s/ Matthew S. Dean
 
 
Matthew S. Dean
 
Date:
January 12, 2018
 





THIS OFFER OF EMPLOYMENT IS NOT A CONTRACT. THE EMPLOYMENT RELATIONSHIP BETWEEN
SCANSOURCE, INC. AND ITS EMPLOYEES IS AT-WILL AND VOLUNTARY. YOU HAVE THE RIGHT
TO TERMINATE YOUR EMPLOYMENT





